Exhibit 10.10

EXECUTION VERSION

FIRST AMENDMENT

FIRST AMENDMENT (this “Amendment”), dated as of January 26, 2018, to the
Five-Year Credit Agreement, dated as of November 13, 2015, among FEDEX
CORPORATION, a Delaware corporation (the “Borrower”), the several lenders
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and each other party
thereto (as amended, restated, supplemented or otherwise modified prior to the
date hereof, the “Credit Agreement”).

WITNESSETH :

WHEREAS, the Credit Agreement provides in (i) Section 2.18(a) thereof that the
Borrower and any one or more Lenders may agree that such Lenders shall increase
the amount of their Commitments in an aggregate principal amount not to exceed
$250,000,000 by executing and delivering to the Administrative Agent, among
other things, an Increased Facility Activation Notice and (ii) Section 2.18(b)
thereof that any Lender may increase its Commitment with the consent of the
Borrower, the Issuing Bank and the Administrative Agent by executing and
delivering an Increasing Lender Supplement;

WHEREAS, such Increased Facility Activation Notice and Increasing Lender
Supplements have been executed and delivered and the Borrower has satisfied each
other condition required pursuant to Section 2.18 of the Credit Agreement to
increase the aggregate amount of Commitments by $250,000,000 to an aggregate
principal amount of $2,000,000,000;

WHEREAS, Section 2.18(d) of the Credit Agreement provides that on each Increased
Facility Closing Date, the Credit Agreement and the Schedules thereto shall be
amended to the extent necessary to reflect the existence and terms of the
increased Commitments evidenced thereby and that any such deemed amendment may
be effected in writing by the Administrative Agent and the Borrower (it being
understood that this Amendment is one of such deemed amendments).

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

SECTION 2. Amendments. Effective as of the Effective Date (as defined below) the
Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is amended by inserting the following
new definitions in their correct alphabetical order:

“First Amendment” means that certain First Amendment, dated as of January 26,
2018, between the Borrower and the Administrative Agent.

“First Amendment Effective Date” has the meaning assigned to the term “Effective
Date” in the First Amendment.

(b) The final sentence of the definition of “Commitment” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated as follows:

“The aggregate amount of the Commitments as of the First Amendment Effective
Date is $2,000,000,000.”



--------------------------------------------------------------------------------

(c) Schedule 2.01 of the Credit Agreement is hereby amended and restated in its
entirety as set forth in Exhibit A attached hereto.

SECTION 3. Conditions to Effectiveness. This Amendment shall become effective on
and as of the date (the “Effective Date”) upon which the following conditions
shall have been satisfied (or waived by the Administrative Agent):

(a) the Administrative Agent shall have received this Amendment, executed and
delivered by a duly authorized officer of the Borrower and the Administrative
Agent; and

(b) the Borrower shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent required under Section 10.05 of the Credit
Agreement.

SECTION 4. No Other Amendment or Waivers; Confirmation. Except as expressly
provided hereby, all of the terms and provisions of the Credit Agreement and the
other Loan Documents are and shall remain in full force and effect. The
amendments contained herein shall not be construed as an amendment or waiver of
any other provision of the Credit Agreement or the other Loan Documents or for
any purpose except as expressly set forth herein or a consent to any further or
future action on the part of any Loan Party that would require the waiver or
consent of the Administrative Agent or the Lenders.

SECTION 5. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH
PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 10.11 AND 10.12 OF THE
CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.

SECTION 6. Miscellaneous. (a) This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.

(b) The provisions of this Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including permitted assignees of its Loans in whole or in part
prior to effectiveness hereof).

(c) This Amendment shall be a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.

SECTION 7. Severability. If any provision of this Amendment or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Amendment and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 8. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

FEDEX CORPORATION By:  

/s/ Michael C. Lenz

  Name: Michael C. Lenz   Title:   Corporate Vice President and Treasurer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Robert P. Kellas

  Name: Robert P. Kellas   Title:   Executive Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Exhibit A

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 2.01

LENDERS AND

COMMITMENTS

 

Lender

  

Allocation

JPMorgan Chase Bank, N.A.

   $147,857,146

Bank of America, N.A.

   $147,857,144

Citibank, N.A.

   $147,857,144

The Bank of Nova Scotia

   $147,857,144

BNP Paribas

   $97,857,142

Deutsche Bank AG New York Branch

   $97,857,142

Goldman Sachs Bank USA

   $97,857,142

HSBC Bank USA, National Association

   $97,857,142

ING Bank N.V. - Dublin Branch

   $97,857,142

Mizuho Bank (USA)

   $97,857,142

Regions Bank

   $97,857,142

SunTrust Bank

   $97,857,142

Wells Fargo Bank, National Association

   $97,857,142

Morgan Stanley Bank, N.A.

   $72,857,144

Commerzbank AG, New York Branch

   $55,000,000

PNC Bank, National Association

   $55,000,000

Sumitomo Mitsui Banking Corporation

   $55,000,000

The Bank of New York Mellon

   $55,000,000

U.S. Bank N.A.

   $55,000,000

The Bank of Tokyo Mitsubishi UFJ, Ltd.

   $45,000,000

First Tennessee Bank

   $35,000,000

KBC Bank NV

   $35,000,000

Standard Chartered Bank

   $35,000,000

State Street Bank and Trust Company

   $30,000,000    Total: $2,000,000,00